ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Walbridge Aldinger Company                    )      ASBCA Nos. 58294, 58681
                                              )
Under Contract No. N69450-08-C-1271           )

APPEARANCE FOR THE APPELLANT:                        Eric L. Nelson, Esq.
                                                      Smith, Currie & Hancock LLP
                                                      Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Russell A. Shultis, Esq.
                                                      Senior Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 22 June 2015



                                                  DIANA S. DICKINSON
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58294, 58681, Appeals of
Walbridge Aldinger Company, rendered in conformance with the Boarcfs Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals